Fourth Court of Appeals
                                San Antonio, Texas
                                     December 6, 2019

                                    No. 04-19-00795-CV

                                   David RODRIGUEZ,
                                         Appellant

                                             v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI16263
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                      ORDER
       On December 2, 2019, appellant David Rodriguez filed a motion entitled “Appellant’s
Response, Quash Motion, Strike Hearing of Court Reporter’s Contest Titled Motion to Require
Appellant to Prove Inability to Afford Costs.” After consideration, appellant’s motion is
DENIED.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court